Citation Nr: 0843542	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-28 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for left ear hearing loss, 
currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, which denied the claim.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
of the hearing is of record.  

The veteran has reported having ringing in his ears, or 
tinnitus.  See April 2008 hearing transcript; May 2008 
statement in support of claim.  It is unclear whether he is 
seeking service connection for this condition.  As review of 
the claims folder does not reveal that the RO has addressed 
this issue, it is REFERRED to the RO for appropriate action.  


FINDING OF FACT

The veteran exhibits no more than Level II hearing in his 
service-connected left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
left ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII 
(Diagnostic Code (DC) 6100) and § 4.86 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings.  

Service connection for left ear hearing loss was granted with 
a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, DC 
6100.  See May 1967 rating decision.  The veteran seeks 
entitlement to a higher rating, contending that the hearing 
in his left ear has gotten worse.  See November 2006 VA Form 
21-4138.  He reports that he has a hearing aid and that he is 
able to hear with it when someone is close and if they do not 
speak too low; he also reports that he is able to talk on the 
phone using his right ear.  The veteran denied having any ear 
infections or pain and also denied receiving any ongoing 
treatment for his hearing loss.  See April 2008 transcript.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral sensorineural 
hearing loss range from noncompensable (zero percent) to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  See 
38 C.F.R. § 4.85 (2008).  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. § 4.85 
and Tables VI, VIA, and VII (DC 6100) (2008).  

If impaired hearing is service-connected in only one ear, as 
in this case, the non-service-connected ear will be assigned 
a Roman numeral designation for hearing impairment of I in 
order to determine the percentage evaluation from Table VII.  
See 38 C.F.R. § 4.85(f) (2008).  Section 4.86 provides an 
alternative rating method which may be used for certain 
defined "exceptional patterns of hearing impairment."

Section 4.85(a) requires that an examination for hearing loss 
be conducted by a state-licensed audiologist, and must 
include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.  Section 4.85(c) indicates that Table VIA, "Numeric 
designation of Hearing Impairment Based Only on Puretone 
Threshold Average," will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of inconsistent speech discrimination scores.  

The medical evidence in this case related to the veteran's 
claim for increased rating for left ear hearing loss consists 
solely of a March 2007 VA compensation and pension (C&P) 
audio examination report.  The veteran's chief complaint was 
that he felt his hearing had been deteriorating over the past 
three years.  He stated that he had problems understanding 
what people were saying in all listening situations.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
70
75
65
60
75

The puretone decibel threshold average in the veteran's left 
ear was 69 and speech audiometry revealed speech recognition 
ability of 92 percent.  Under Table VI, these audiological 
test results correspond to Level II for the left ear.  Using 
Level II for the left ear and Level I for the right, the 
applicable percentage rating is zero under Table VII.  See 
38 C.F.R. § 4.85 (2008).  

The Board has also considered whether 38 C.F.R. § 4.86(b) 
(2008) applies to this case.  Consideration under this 
provision, however, is not warranted, as the left ear did not 
display puretone thresholds of 30 decibels or less at 1000 Hz 
and 70 decibels or more at 2000 Hz.  However, 38 C.F.R. 
§ 4.86(a) is applicable, as the puretone threshold at each of 
the four specified frequencies was 55 decibels or more.  
Under Table VIA, these audiological test results correspond 
to Level V for the left ear.  Using Level V for the left ear 
and Level I for the right, the applicable percentage rating 
is zero under Table VII.  See 38 C.F.R. § 4.85 (2008).  

As the severity of the veteran's left ear hearing loss does 
not meet the criteria for a compensable rating at any time 
during the appellate period, an increased rating is not 
warranted.  The preponderance of the evidence is against the 
claim.  As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).




II.	Extraschedular consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the veteran's left ear hearing 
loss are not shown to cause any impairment that is not 
already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe the 
veteran's disability.  For these reasons, referral for 
consideration of an extraschedular rating is not warranted 
for this claim.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

Prior to the issuance of the March 2007 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence needed to substantiate a claim for increased rating 
and of his and VA's respective duties in obtaining evidence.  
See December 2006 letter.  The December 2006 letter also 
notified the veteran that disabilities are rated on the basis 
of diagnostic codes, and depending on the disability 
involved, a rating from 0 percent to as much as 100 percent 
would be assigned.  He was also provided with examples of the 
types of evidence that he should inform VA about or provide, 
including medical or lay evidence demonstrating a worsening 
or increase in severity of his disability and the effect that 
worsening had on his employment and daily life.  The veteran 
was provided with notice of 38 C.F.R. § 4.85 and Tables VI, 
VII and VIA in the August 2007 statement of the case (SOC) 
and again by letter dated in April 2008.  

The Board also finds that any pre-adjudicatory § 5103(a) 
notice error is non-prejudicial in light of the post-
adjudicatory notice and opportunity provided to develop the 
case during the extensive appellate proceedings.  See 
Vazquez-Flores, 22 Vet. App. at 47-49.  In response to the 
April 2008 letter from the RO, in May 2008 the veteran 
reported that he had enclosed all the remaining information 
or evidence that would support his or he had no other 
information or evidence to give VA to support his claim, and 
he indicated a desire to have his claim decided as soon as 
possible.  See VCAA notice response.  Accordingly, the duty 
to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the RO attempted to obtain private treatment records 
identified by the veteran and the veteran was afforded an 
appropriate VA examination in connection with his claim.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


